          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JUSTIN HAMBLIN                                              PLAINTIFF

v.                     No. 4:18-cv-608-DPM

DOC HOLLADAY, Pulaski County
Jail, and PULASKI COUNTY JAIL                      DEFENDANTS

                           JUDGMENT
     Hamblin' s complaint is dismissed without prejudice.



                               D .P. Marshall {r.
                               United States District Judge
